Title: To George Washington from Henry Knox, 16 June 1791
From: Knox, Henry
To: Washington, George



Sir
War Department [Philadelphia], June 16th 1791.

I write this Letter with the hopes of its meeting you at Mount-Vernon in good health, after your long and fatiguing journey.

By information from Fort Pitt of the 9th Inst., the tranquility of the frontiers is very great.
About Eight hundred of the troops have arrived at Fort Pitt, from the 16th of May to the 5th instant—Major General Butler had distributed these troops in such a manner, as to cover the frontiers from Fort Franklin on the Allegany, down to the Great Kenhawa, and so as to dismiss the Militia which had been called out.
All the Regulars enlisted, from this State to Massachusetts, have been ordered forward—They amount to about Three hundred, but it is expected they will have considerable additions.
There are some deficiencies in the battalions of Levies of this State, Jersey and Maryland, which will be completed it is expected in a few days.
The Virginia battalion is full, and marched the 4th inst., excepting a small deficiency occasioned by desertions.
By Colonel Procter’s additional communications, there can be no doubt but that Brant, accompanied by McGee and Girty, has gone to the hostile Indians with the concurrence of the British Officers—and the Indians invariably asserted his object was to effect a peace—If so, the British mean to have the merit of the action, if we could accept of a peace dictated by them.
I do not enter into details, until I shall have the honor to submit them personally to you. I am, Sir, With the highest Respect Your most Obedt hume Servt

H. Knox

